No. 12909

          I N THE SUPREME COURT O THE STATE O M N A A
                                 F           F OTN

                                          1975



CITY O F HELENA, a m u n i c i p a l c o r p o r a t i o n ,
JACK WILLIAMS, Chief o f P o l i c e of s a i d
C i t y o f Helena, e t a l . ,

                              Applicants,



THE DISTRICT COURT O THE FIRST JUDICIAL
                    F
DISTRICT O THE STATE O MONTANA, I N AND
          F            F
FOR THE COUNTY OF LEWIS AND CLARK, and t h e
HONORABLE PETER G. MELOY, P r e s i d i n g J u d g e ,

                              Respondents.




ORIGINAL PROCEEDING:

       Counsel o f Record:

              For Applicants :

                      C . W . L e a p h a r t , J r . , a r g u e d , Helena, Montana

              F o r Respondents:

                      L o b l e , P i c o t t e and P a u l y , H e l e n a , Montana
                      Gene A . P i c o t t e a r g u e d , H e l e n a , Montana



                                                 Submitted:         December 1 6 , 1974

                                                    Decided :           2 0 ;s~s
M r . C h i e f J u s t i c e James T . H a r r i s o n d e l i v e r e d t h e O p i n i o n o f
t h e Court.

             This i s an o r i g i n a l proceeding.                 On November 1 4 , 1 9 7 4 ,

a p p l i c a n t s p e t i t i o n e d t h i s Court f o r a w r i t of supervisory

c o n t r o l o r o t h e r appropriate w r i t r e s t r a i n i n g respondent d i s t r i c t

c o u r t from a c t i n g i n e x c e s s o f i t s j u r i s d i c t i o n i n g r a n t i n g a

j u r y t r i a l t o George M i s k o v i c h        p l a i n t i f f i n Cause No. 38221

b e f o r e it.     P l a i n t i f f , a Helena p o l i c e o f f i c e r , was a c c u s e d o f

o f f i c i a l misconduct d u r i n g t h e a r r e s t s of s e v e r a l i n d i v i d u a l s

a t v a r i o u s t i m e s i n 1973 and 1974.               P r o c e e d i n g s were c o n d u c t e d

b e f o r e t h e Helena P o l i c e Commission a s p r o v i d e d u n d e r M o n t a n a ' s

M e t r o p o l i t a n P o l i c e Law, s e c t i o n s 11-1801 t h r o u g h 11-1837, R.C.M.

1947.      A f t e r r e c e i v i n g b o t h t e s t i m o n i a l and documentary e v i d e n c e ,

t h e Commission was a b l e t o s u b s t a n t i a t e some o f t h e c h a r g e s

a g a i n s t p l a i n t i f f and u l t i m a t e l y took d i s c i p l i n a r y a c t i o n .   There-

a f t e r p l a i n t i f f i n s t i t u t e d Cause No. 38221 by f i l i n g a c o m p l a i n t

i n t h e d i s t r i c t c o u r t , Lewis a n d C l a r k County, p u r s u a n t t o t h e

r e v i e w p r o v i s i o n s o f s u b s e c t i o n s ( 7 ) and ( 8 ) o f s e c t i o n 11-1806,

R.C.M.     1947.       C o n t a i n e d i n t h e p r a y e r f o r r e l i e f was a r e q u e s t

for jury trial.

             On November 1 4 , 1 9 7 4 , f o l l o w i n g a n e x p a r t e h e a r i n g , t h i s

Court issued a n a l t e r n a t i v e w r i t o r d e r i n g respondent t o e i t h e r

d e n y p l a i n t i f f ' s demand f o r a j u r y t r i a l o r t o show c a u s e why

t h i s should n o t be done.              A show c a u s e h e a r i n g was s e t f o r a n d

h e l d o n December 1 7 , 1 9 7 4 , w i t h t h e p a r t i e s s u b m i t t i n g b r i e f s

and a r g u i n g o r a l l y .    The s o l e i s s u e i s a l e g a l one:             Does s e c t i o n

11-1806, R.C.M.            1947, e n t i t l e a p o l i c e o f f i c e r t o a j u r y t r i a l

i n the d i s t r i c t court?          That s t a t u t e provides i n p e r t i n e n t p a r t :

             " ( 7 ) When a c h a r g e a g a i n s t a member o f t h e
             p o l i c e f o r c e i s found p r o v e n by t h e b o a r d ,
             and i s n o t v e t o e d by t h e mayor, t h e mayor must
             make a n o r d e r e n f o r c i n g t h e d e c i s i o n o f t h e
             board, o r i f m o d i f i e d by t h e mayor, t h e n s u c h
             d e c i s i o n a s m o d i f i e d , and s u c h d e c i s i o n o r o r d e r
             s h a l l be s u b j e c t t o r e v i e w by t h e d i s t r i c t c o u r t
               o f t h e p r o p e r c o u n t y on a l l q u e s t i o n s of f a c t
               and a l l q u e s t i o n s of law.

               " ( 8 ) The d i s t r i c t    c o u r t of t h e p r o p e r c o u n t y s h a l l
               have j u r i s d i c t i o n   t o r e v i e w a l l q u e s t i o n s of f a c t
               and a l l q u e s t i o n s    of law i n a s u i t b r o u g h t by any
               o f f i c e r o r member       of t h e p o l i c e f o r c e * * *."

               I n S t a t e ex r e l . M u e l l e r v . D i s t r i c t C o u r t , 87 Mont.
1 0 8 , 1 1 3 , 285 P. 928, t h i s C o u r t o u t l i n e d t h e n a t u r e and f u n c -

 t i o n of t h e p o l i c e commission:

              " * * * An a c c u s e d o f f i c e r i s g u a r a n t e e d a t r i a l
              upon t h e c h a r g e s a g a i n s t him b e f o r e a n independ-
              e n t , s p e c i a l l y c r e a t e d t r i b u n a l which h a s ' e x c l u -
              s i v e j u r i s d i c t i o n of t h e s u b j e c t matter. I n
              o t h e r words, t h e p o l i c e commission i s a s p e c i a l
              t r i b u n a l , c r e a t e d by s t a t u t e , having q u a s i - j u d i -
              c i a 1 powers t o h e a r and d e t e r m i n e c h a r g e s p r e f e r r e d
              a g a i n s t a member of t h e p o l i c e d e p a r t m e n t . I t i s
              a s u b o r d i n a t e and a d m i n i s t r a t i v e t r i b u n a l , v e s t e d
              w i t h d i s c i p l i n a r y powers, and i s n o t l i m i t e d by
              t h e p r o v i s i o n s of t h e C o n s t i t u t i o n which a p p l y
              t o courts."

              Thus t h e q u e s t i o n i s one of a d m i n i s t r a t i v e l a w ; more

 s p e c i f i c a l l y , it c o n c e r n s r e v i e w of a n a d m i n i s t r a t i v e d e c i s i o n .

 The d i s t r i c t c o u r t h a s power under s e c t i o n 11-1806 t o review--

 whatever t h a t e n t a i l s , b u t no more.                 W agree with a p p l i c a n t s
                                                                  e

 t h a t a r e v i e w by a j u r y i s n o t t h e i n t e n t of t h e s t a t u t e .               First,

 t h e t e r m "review" i t s e l f s u g g e s t s something less t h a n a f u l l -

 blown t r i a l .       B l a c k ' s Law D i c t i o n a r y , R e v i s e d , 4 t h E d i t i o n , de-
 f i n e s "review":

              "To re-examine j u d i c i a l l y .             A reconsideration;
              second view o r e x a m i n a t i o n          * * *".
              I n S u l l i v a n v . Municipal C o u r t o f Roxbury D i s t . ,                   322 Mass.
566, 78 N.E.2d 618, 620, t h e M a s s a c h u s e t t s c o u r t s a i d :

              "'Review' i n d i c a t e s ' a r e e x a m i n a t i o n of a proceed-
              i n g , a l r e a d y c o n c l u d e d , f o r the p u r p o s e of
              p r e v e n t i n g a r e s u l t which a p p e a r s n o t t o be
              based upon t h e e x e r c i s e o f a n u n b i a s e d and r e a s o n -
              a b l e judgment.'"

              Second, i t i s s i g n i f i c a n t t h a t t h e l e g i s l a t u r e d i d n o t
e x p r e s s l y p r o v i d e f o r a new t r i a l i n t h e Montana P o l i c e Law.                   This

c o u l d e a s i l y have been d o n e , a s it was i n t h e s t a t u t e s r e l a t i n g
t o a p p e a l s from j u s t i c e c o u r t s and c e r t a i n workmen's compensa-

t i o n cases.       S e c t i o n s 95-2009 and 92-834,             R.C.M.      1947.

              Respondent a r g u e s t h e words " t o r e v i e w             * * *     a l l ques-

t i o n s o f f a c t and a l l q u e s t i o n s of law" a r e s i m p l y a n o t h e r way

of s a y i n g " t r i a l d e novo".         However, t o r e v i e w t h e law i s t o

a s c e r t a i n whether t h e . r u l i n g s t h e r e o n w e r e c o r r e c t ; t o r e v i e w
t h e f a c t s i s t o d e t e r m i n e whether t h e e v i d e n c e s u p p o r t s t h e
p o l i c e commission           findings.T h i s would be s i m i l a r t o t h e r e v i e w
                                                     See
o f law and f a c t a s i n an e q u i t y c a s e . / s e c t i o n 93-216, R.C.M.

1947.      That i s a l l p l a i n t i f f Miskovich i s e n t i t l e d t o .

              A u t h o r i t i e s f o r o t h e r s t a t e s r e l a t i v e t o t h e r e v i e w pro-

v i d e d c i t y employees, and s p e c i f i c a l l y p o l i c e o f f i c e r s , a f t e r a

suspension, discharge, o r o t h e r d i s c i p l i n a r y proceeding a r e i n

accord.       N c a s e providing a jury t r i a l f o r such a review has
               o

been c a l l e d t o o u r a t t e n t i o n by c o u n s e l , n o r h a s any been found

by u s .

              Here i t s h o u l d be n o t e d t h a t Montana Rules of C i v i l

P r o c e d u r e , which implement t h e r i g h t t o j u r y t r i a l , e x p r e s s l y
e x c e p t s u c h s t a t u t e s by Rule 8 1 ( a ) :

              " * * * special statutory proceedinqls]                             * * *
              a r e e x c e p t e d from t h e s e r u l e s i n s o f a r a s t h e y
              a r e i n c o n s i s t e n t o r i n c o n f l i c t w i t h t h e pro-
              c e d u r e and p r a c t i c e p r o v i d e d by t h e s e r u l e s . "

 The i n c o n s i s t e n c y h e r e i s r e a d i l y a p p a r e n t , f o r t o t r y by j u r y

 what i s e s s e n t i a l l y a n i n t e r n a l p e r s o n n e l d i s p u t e would be a t
 c r o s s - p u r p o s e s w i t h t h e Montana P o l i c e Law.

              I n sum, t h e d i s t r i c t c o u r t s i t s a s a n a p p e l l a t e c o u r t .

 It i s not authorized t o determine p e n a l t i e s , sanctions, or d i s -

 c i p l i n a r y a c t i o n t h a t may be t a k e n a g a i n s t a p o l i c e o f f i c e r .     If

                                                                --
 a j u r y t r i a l were t o e n s u e , by way of a t r i a l d e novo, a p r o v i s i o n

 f o r p e n a l t i e s d o u b t l e s s would be found i n t h e s t a t u t e .           N o pro-

 v i s i o n t h e r e f o r i s c o n t a i n e d i n t h e Montana P o l i c e Law.
            I t d o e s n o t f o l l o w t h a t s i n c e t h e p o l i c e commission i s

not by s t a t u t e r e q u i r e d t o keep a r e c o r d of i t s p r o c e e d i n g s ,

t h e p l a i n t i f f i s e n t i t l e d t o a j u r y t r i a l , a s contended by
respondent.

            Good p r a c t i c e by t h e p o l i c e commission would have a

s t e n o g r a p h i c r e c o r d made, a s t h e commission d i d i n t h i s c a s e .

F a i l u r e t o do s o , however, d o e s n o t r e q u i r e a j u r y t r i a l s i n c e

o t h e r means e x i s t t o p r e p a r e such r e c o r d , f o r i n s t a n c e , a by-

standers b i l l .      I n any e v e n t , a s w e have s t a t e d , a n a p p e l l a t e

procedure i s contemplated.

            Let a w r i t of supervisory c o n t r o l i s s u e .



                                                                Chief J u s t i c e

W concur;
 e




   Justices